internal_revenue_service department of uniform issue list no i yo inaton pc person to contact telephone number refer reply to date op e ep t attn oct ho legend state a subdivision b employer m plan x ladies and gentlemen this letter is in reply to a request for a letter_ruling as supplemented by a letter dated dated date made on behalf of employer m concerning december the federal tax treatment of certain contributions made to plan x under sec_414 of the internal_revenue_code code you have submitted the following facts and - representations employer m is a political_subdivision of state a employer m and subdivision b established plan x effective date plan x provides retirement benefits to members based on the member’s length of service and compensation benefits which are provided under plan x supplement those payable under the retirement_system of state a plan x a qualified_plan pursuant to sec_401 of the code and received its most recent determination_letter on date is a pursuant to sec_3 b of plan x employer m has picked up mandatory employee since january contributions in accordance with code sec_414 plan x proposes to extend the application of code sec_414 to certain contributions to purchase service_credit section dollar_figure of plan x provides that when a member terminates employment the member may receive a refund of contributions previously made to plan x and upon receipt of these refunded contributions the member’s contributory service credits are forfeited plan x also provides that if a former member recommences employment within five years of termination such member may elect to either redeposit an amount equal to any contributions that have previously been refunded plus interest or service_credit in accordance with the provisions of article xi service canceled upon the member’s earlier termination of employment repayment may be made in either a lump sum or by means of payroll withholding a member may therefore buy back prior repurchase suspended of plan x under conditions specified in article xi of plan xx members may elect to purchase additional service_credit for any years_of_service as an educational employee of employer m that are not otherwise creditable of service as an educational employee in system other than employer m or system and in nondiscriminatory rules adopted by plan x’s board_of trustees is deemed to have favorably impacted on the employee’s experience to teach in the employer m school system a member may pay for the permissive_service_credit either by a lump sum payment or by payroll withholding for years_of_service in any other employment a capacity which pursuant to uniform and in any private school a public school for years in order to permit the pick up of redeposit contributions or permissive service contributions employer m and plan x have adopted a resolution to pick up such contributions made through payroll deduction the resolution requires employer m to pick up the contributions made through irrevocable payroll deduction authorizations sec_11 as proposed to be added to plan x by the amendment set forth in the resolution provides that member contributions to purchase prior service_credit shall be picked up by employer m as described in sec_414 of the code and deducted from the pay of the contributing member as salary reduction contributions and paid_by employer m to plan xx section dollar_figure of plan x is proposed to be amended to require that any purchase of service through periodic installment payments by payroll deduction must be made pursuant to a binding irrevocable payroll deduction authorization between employer m and the member participant which provides for the number of deductions and the dollar amount of each deduction the resolution also provides that employer m shall pick up the contributions used to purchase prior service through payroll deduction and that no employee who elects to purchase prior service through such pick-up contributions will be permitted to receive the contributions directly instead of having the contributions contributed to plan xx the payroll authorization form will be used in conjunction with the above-referenced resolution to effect to be the pickup of the payroll deductions this form is signed by the member participant and employer m and isa binding irrevocable payroll deduction authorization between employer m and the member participant who acknowledges the fact that employer m will not accept direct payment from the member participant while the form is precludes the member participant from revoking the pick-up the payroll election and making direct payments to plan x authorization form shall remain in effect until payroll payments are completed or termination of employment whichever occurs earlier in effect this based on the above facts and representations you have requested the following rulings that the periodic installment payments used to purchase service_credit through payroll deductions under plan x will be treated as employer contributions picked up by employer m within the meaning of sec_414 of the code for federal_income_tax purposes and that such picked-up contributions will not constitute wages under sec_3401 of the code from which federal income taxes must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 or sec_403 of the code established by a state government or political_subdivision thereof or by any agency_or_instrumentality of the foregoing where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shall be treated as employer contributions 2s - revrul_77_462 1977_2_cb_358 addresses the federal_income_tax treatment of contributions picked up by the employer within the meaning of sec_414 of the code in revrul_77_462 the employer school district agreed to pick up the required contributions of the eligible employees under the plan the revenue_ruling held that under the provisions of sec_3401 of the code the school district’s picked-up contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and no federal_income_tax withholding is required from employees’ salaries with respect to the said picked-up contributions the revenue_ruling further held that the school district’s picked-up contributions are excluded from the gross_income of employees until such time as they are distributed to the employees revrul_81_35 1981_1_cb_255 and revenue provide guidance as to ruling c b whether contributions will be considered as picked up by the employer both revenue rulings establish that the following two criteria must be satisfied the employer must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not have an option of choosing to receive the contributed amounts directly or to have them paid_by the employer to the plan in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this case with respect to redeposit contributions or in conjunction with the irrevocable permissive service contributions the resolution adopted by employer m and plan x payroll deduction authorization form and the aforesaid proposed amendments to plan x satisfy the criteria of revenue rulings and by providing that the payroll deduction authorization form specifies that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and an employee who has completed a payroll authorization form is not given the option of choosing to receive the contributed amounts directly in lieu of having them paid to plan x an employee must complete the payroll authorization form and further before the period to which the contributions relate also revrul_77_462 provides that picked-up contributions are exempt from federal_income_tax withholding accordingly assuming the proposed pick ups are implemented as proposed we conclude that the periodic installment payments used to purchase service_credit through payroll deductions amounts deducted in order to redeposit previously refunded contributions or to purchase permissive_service_credit will be treated as employer contributions picked up by employer m within the meaning of sec_414 of the code for federal_income_tax purposes and such picked-up contributions will not constitute wages under sec_3401 of the code from which federal income taxes must be withheld these rulings apply only if the effective date for the a the later of the date the resolution is commencement of any proposed pick up is not any earlier than the latest of adopted by employer m and plan x or the date it effect b the later of the date employer m adopts the proposed amendments to plan x or the date the proposed amendments are put into effect or c the later of the effective date of the appropriate irrevocable payroll deduction authorization form or the date the form has been signed by the parties as set forth in the resolution is put into these rulings are based on the assumption that plan xx meets the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original of this letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours tipae lidell hh john g riddle dr chief employee_plans technical branch enclosures deleted copy of the letter notice ce
